WELLBORN, District Judge.
So far as concerns the question of federal jurisdiction, the amended and supplemental bill is substantially tbe same as the original bill, for which latter see 96 Fed. 12, and I am confirmed in the views there expressed by the late ease of Blackburn v. Mining Co., 175 U. S. 571, 20 Sup. Ct. 222, 44 L. Ed. 276. Since the amended and supplemental bill fails 10 show a federal question, it is unnecessary to determine whether. or not the allegations of said amended and supplemental bill as to the possession of .the property are the same, as, or different from, those of the original bill. The demurrer will be sustained. '